DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) and species of straight needle (Fig. 1), species of check-valve (Figs. 9-13), and the species of automatic actuation of the medicament in claim 15 in the reply filed on 10/08/21 is acknowledged.
Claims 14, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claims 19-21), species of curve needle (Fig. 3), species of check valve (Figs. 8 & 14), species of claim 14 (manual actuation of the injection apparatus), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/21.

Object Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “plurality of valves each being coupled to a medicament container” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 12 states that a plurality of valves each being coupled to a medicament container without providing any supporting interconnecting mechanical elements to get the result. The disclosure only shows in the Figs. 8-14 that a plurality of valves being located within a head portion of the hand-held unit and the valves being connecting with the connecting tube but does not show that the plurality of valves each being coupled to the medicament container.  It is noted that the Figs 1-14 show that the connecting tube 112 being connected to the container 114.  
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what or how to get the claimed result or how to make the claimed invention that more than one valves being coupled to the medicament container.

As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure as mentioned above, one could not make or use the invention without undue experimentation.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the plurality of the valves being coupled to the medicament container and thus the invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 requires that a plurality of valves each being coupled to a medicament container. It is unclear to Examiner that the “medicament container” in claim 12 is whether same or different with the medicament containers” in claim 4.  In addition, Does Applicant mean that the plurality of valves being coupled to only one medicament container? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick et al. (US 2009/0163860).
Regarding claim 1, Patrick discloses an injection apparatus 200” (Figs 21A, 36-37), comprising: a single needle 296; a plurality of dosing chambers 251A/251B/251C fluidly coupled to the single needle 296; 
With respect to the limitation “wherein the injection apparatus is configured to administer a plurality of medicaments sequentially at a plurality of injection sites”, it considered as a functional limitation or method step in the device claim.  Therefore, the limitation above interpreted as functional limitation.  In this case, the injection apparatus is capable of administer a plurality of medicaments (via each dosing chambers 251A/251B/251C hold different medicaments, col. 38, lines 14-17) sequentially (in different time) at a plurality of injection sites (in different injection sites for each time), as for intended use purpose. 
Regarding claim 2, further comprising a plurality of medicament containers 400A/400B/400C (Fig. 2C or 3A); each medicament container 400A/400B/400C being fluidly coupled to a dosing chamber (via conduit 250) of the plurality of dosing chambers 251A/251B/251C.  
Regarding claim 3, further comprising one or more flexible connecting tubes 250 fluidly coupling the plurality of dosing chambers 251A/251B/251C and the plurality of medicament containers 400A/400B/400C, see Fig. 2C.
With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 250 in Patrick is flexible enough to easy maneuvering of the hand-held unit 200Aof the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.
Regarding claim 4, Patrick discloses an injection apparatus 10, comprising: 
a hand-held unit 200/200A, Fig. 2C comprising a gripping portion (somewhere at middle portion of the hand-held unit 200/200A), a head portion (a front portion being connected with a needle), and a single needle 290; 
a plurality of dosing chambers 251A/B/C (in Figs. 36-38A) fluidly coupled (via a cassette 300A & a tubing 250A, Fig. 2C; or tubing 250 in Fig. 21A) to the single needle 290; 
a base unit (310/312/314 in Fig. 3A, and/or element 300A) coupled to a plurality of medicament containers 400A/B/C (Fig. 2C or 3A); 
at least one flexible connecting tube 250A fluidly coupling the hand-held unit 200A and the base unit 310/312/314 or 300A, the flexible connecting tube 250A configured to resist widening upon passage of medicament there-through, see note below; and 
at least one pump (para [0196-0197]) configured to pump medicament from the base unit to the hand-held unit.  
Note: With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 250 in Patrick is flexible enough to easy maneuvering of the hand-held unit 200Aof the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.
Regarding claim 5, wherein the head portion (the front portion of the element 200A) is a stationary head portion and the single needle 290 extends from the head portion.  
Regarding claim 6, wherein the head portion 280 is movable relative to the single needle, see Figs. 21A-21B, 34-37, and wherein urging the head portion 280 rearwardly with respect to the body of a patient exposes the needle.  
Regarding claim 8, further comprising a temperature control unit coupled to the base unit 100/100A, (para [0206], the module 100 can include a temperature control system (e.g., cooling/heating device, temperature sensor, regulator, etc.) that permits the module 100 to maintain a pharmaceutical or other material to be delivered into a patient within a desired temperature range).
Regarding claim 10, further comprising a control panel 130 configured to determine and display information relating to an injection process, para [0031, 0037, 0203, 0208-0209...].  
Regarding claim 12, further comprising a plurality of valves 350 (located inside the manifolds 330) each being coupled (via the manifolds 330 and receiving sites 310/312/314 to a medicament container 400A/B/C, see Figs. 3A-11C.  
Regarding claim 13, wherein the injection apparatus is configured to administer a plurality of medicaments sequentially at a plurality of injection sites.  The limitation the injection apparatus “is configured to administer a plurality of medicaments sequentially at a plurality of injection sites” a method step in the device claim and therefore, it is considered as a functional limitation and requires to perform of function.  In this case, the injection apparatus in Patrick is capable of plurality of medicament at one injection site (via the single needle 290) at one time, and then the user can insert the single needle 290 in different injection site for multiple times afterward.   
Regarding claim 15, wherein the medicament is administered automatically (via programming inside the pump) upon insertion of the single needle to a selected depth within a patient.  
Regarding claim 16, further comprising a malfunction-identification system (e.g. detecting abnormal pressure, para [0250], pressure sensing devices can be used to ensure that the pressure or vacuum created by the discharge of the medication, fluid or other material within the anatomy does not exceed a particular threshold level. This can help prevent or reduce the likelihood of damage occurring to the patient being treated using the injection/aspiration system. Such an internal force measurement system can be configured to automatically shut off the pump or other transfer device when the discharge pressure exceeds a maximum level (e.g., 3 psi. levels lower or higher than 3 psi, etc.). In other 
Regarding claim 17, wherein the at least one pump is a plurality of pumps each coupled to one of the plurality of medicament containers.  As best as understood, each of syringe 360 (in Fig. 12A-12B) represents for each pump for pumping medicament and each coupled to one of the plurality of the medicament containers. 
Regarding claim 18, Patrick discloses an injection apparatus 10, comprising: 
a hand-held unit 200/200A, Fig. 2C comprising a gripping portion (somewhere at middle portion of the hand-held unit 200/200A), a head portion (a front portion being connected with a needle), and a single needle 290; 
a plurality of dosing chambers 251A/B/C (in Figs. 36-38A) fluidly coupled (via a cassette 300A & a tubing 250A, Fig. 2C) to the single needle 290; 
a base unit (310/312/314 in Fig. 3A, and/or element 300A) coupled to a plurality of medicament containers 400A/B/C (Fig. 2C); 
at least one flexible connecting tube 250A fluidly coupling the hand-held unit 200A and the base unit 310/312/314 or 300A, the flexible connecting tube 250A configured to resist widening upon passage of medicament therethrough; 
With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 250 in Patrick is flexible enough to easy maneuvering of the hand-held unit 200Aof the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.

one or more temperature control units operatively coupled to the medicament containers 100/100A, (para [0206], the module 100 can include a temperature control system (e.g., cooling/heating device, temperature sensor, regulator, etc.) that permits the module 100 to maintain a pharmaceutical or other material to be delivered into a patient within a desired temperature range);
one control panel configured to determine and display information relating to an injection process and to optionally transmit real-time data to a remote device , para [0031, 0037, 0203, 0208-0209...];
and a malfunction-identification system configured to identify malfunction of the injection apparatus (e.g. detecting abnormal pressure, para [0250], pressure sensing devices can be used to ensure that the pressure or vacuum created by the discharge of the medication, fluid or other material within the anatomy does not exceed a particular threshold level. This can help prevent or reduce the likelihood of damage occurring to the patient being treated using the injection/aspiration system. Such an internal force measurement system can be configured to automatically shut off the pump or other transfer device when the discharge pressure exceeds a maximum level (e.g., 3 psi. levels lower or higher than 3 psi, etc.). In other arrangements, the fluid delivery module and/or any other portion of the injection system (e.g., handpiece assembly) can include a visual and/or audible alarm or other similar feature to alert the user than a threshold pressure has been attained, either in lieu of or in addition to any automatic shut-off mechanism, also see para [0412).  
  
Claims 1-5, 7-8, 10, 13, 15 & 17 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Cohen (US 2015/0174321).
Regarding claim 1, Cohen discloses an injection apparatus 100 comprising: a single needle 214 (Fig. 6); a plurality of dosing chambers 638 fluidly coupled to the single needle 214; and wherein the injection apparatus 100 is configured to administer a plurality of medicaments sequentially at a plurality of injection sites.  
With respect to the limitation “wherein the injection apparatus is configured to administer a plurality of medicaments sequentially at a plurality of injection sites”, it considered as a functional 
Regarding claim 2, further comprising a plurality of medicament containers 312A/312B/312C/320, each medicament container being fluidly coupled to a dosing chamber 638 of the plurality of dosing chambers 638.  
Regarding claim 3, further comprising one or more flexible connecting tubes 402 (as labeled in Figs.1-2) fluidly coupling the plurality of dosing chambers 638 and the plurality of medicament containers 312A/312B/312C/320 and configured to resist widening upon the passage of medicament therethrough.
With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 402 is flexible enough to easy maneuvering of the hand-held unit 600 and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.
Regarding claim 4, Cohen discloses an injection apparatus, Figs. 1-6 comprising: 
a hand-held unit 200 comprising a gripping portion 270, a head/front portion, and a single needle 214; 
a plurality of dosing chambers 638 fluidly coupled to the single needle, para [101];
a base unit 330/350 coupled to a plurality of medicament containers 312A/312B/312C/320 via conduits 324/338, see similar shown in Fig. 1; 
at least one flexible connecting tube 402 (similar element shown in Fig. 2, or the conduits being connected and located in between the pump 332A/B/C & 350 to the fluid conduit tube 402, as shown in 
With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 402 is flexible enough to easy maneuvering of the hand-held unit 200 and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.
and at least one pump 332A/B/C & 350 configured to pump medicament from the base unit 330/350 to the hand-held unit 200.  

    PNG
    media_image1.png
    537
    879
    media_image1.png
    Greyscale

Regarding claim 5, wherein the head portion is a stationary head portion and the single needle 214 extends from the head portion, see marked up figure above.  
Regarding claim 7, the limitation the base unit “s configured to be worn by a user” is a functional limitation and only requires to perform of function.  In this case, a person skilled in the art would recognize 
Regarding claim 8, further comprising a temperature control unit 310 (indirectly) coupled to the base unit 330/350, para [0076-0077].  
Regarding claim 10, further comprising a control panel 240 configured to determine and display (via display means 240B) information relating to an injection process, para [0067-0068].  
Regarding claim 13, the limitation the injection apparatus “is configured to administer a plurality of medicaments sequentially at a plurality of injection sites” a method step in the device claim and therefore, it is considered as a functional limitation and requires to perform of function.  In this case, the injection apparatus in Cohen is capable of plurality of medicament at one injection site (via the needle 214) at one time, and then the user can insert the needle 214 in different injection site for multiple times afterward.   
Regarding claim 15, wherein the medicament is administered automatically (via a user control panel 340A, para [0080]) upon insertion of the single needle to a selected depth within a patient.  
Regarding claim 17, wherein the at least one pump is a plurality of pumps 332A/B/C & 350 and each of the pumps coupled to one of the plurality of medicament containers 312A/312B/312C/320 via conduits 324/338.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patrick et al. (US 2009/0163860).
Patrick discloses all the claimed subject matter as required.  Patrick also states in para [0206] that: the module 100 can include a temperature control system (e.g., cooling/heating device, temperature sensor, regulator, etc.) that permits the module 100 to maintain a pharmaceutical or other material to be delivered into a patient within a desired temperature range.  Although Patrick does not mention that the cooling/heating device is a Peltier; however, it is well-known in the art to use the temperature control unit (cooling/heating device) is as Peltier heating and cooling system for lowing amounts of power. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0174321) in view of Seaman (US 5,320,162).
Cohen discloses all the claimed subject matter as required. Cohen discloses that the temperature control unit is a heating system but fails to disclose that the temperature control unit is a Peltier for controlling in cooling system.  
Seaman discloses a housing container C comprising: a medicament container I; a temperature control unit is a Peltier heating and cooling system (e.g. heater H & Peltier cooler P) integrated to the wall of the housing, see Fig. 1.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cohen with including the temperature control unit is a Peltier heating and cooling system, as taught by Seamen, in order to adjust the desired temperature of the medicament before delivering into a patient.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0174321) in view of Russo et al. (US 5,807,336).
Cohen discloses all the claimed subject matter as required except for the control panel is configured to transmit data in real-time to a remote device.  
Russo discloses a medical apparatus system comprising: an infusion pump12 includes a control panel 90/92 (or a controller 116) is configured to transmit data (via the controller 16 & communication link) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cohen with including a function such as the control panel being transmitted data in real-time to a remote device, as taught by Russo, in order to allow a user or physician to monitor or view the data result of the medical apparatus, i.e., the injector or pump from the remote device. 

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0174321) in view of  Obermann et al. (US 4,985,015).
Regarding claim 16, Cohen discloses all the claimed subject matter as required except for a malfunction identification system.
Obermann discloses an injection apparatus comprising: a pump 1 comprising a pump operation control 36; a malfunction identification unit 38 being connected with the pump operation control 36; and wherein the malfunction identification unit 38 can be determined whether the pump is blocked, whether pump is conveying gas bubbles, whether no liquid due to an empty medication reservoir, or whether an incipient catheter plugging is present..., col. 4, line 11- col. 5, line 29.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cohen with including a malfunction identification unit in an injection apparatus system, as taught by Obermann, in order to monitor abnormal situation happened in the injection apparatus system such as the pump is blocked, whether pump is conveying gas bubbles, whether no liquid due to an empty medication reservoir, or whether an incipient catheter plugging is present..., col. 4, line 11- col. 5, line 29.
Regarding claim 18, Cohen discloses an injection apparatus, Figs. 1-6 comprising: 
a hand-held unit 200 comprising a gripping portion 270, a head/front portion, and a single needle 214; 
a plurality of dosing chambers 638 fluidly coupled to the single needle, para [101];

at least one flexible connecting tube 402 (similar element shown in Fig. 2, or the conduits being connected and located in between the pump 332A/B/C & 350 to the fluid conduit tube 402, as shown in Fig. 1) fluidly coupling the hand-held unit 200 and the base unit 330/350, the flexible connecting tube configured to resist widening upon passage of medicament there-through;
With respect to the limitation: the one or more flexible connecting tubes is configured to resist widening upon the passage of medicament there-through, the limitation above is considered as functional limitation.  Applicant states in para [0019] of the original specification that: the at least one connecting tube can be flexible enough to enable easy maneuvering of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.  Similarly, the flexible connecting tube 402 is flexible enough to easy maneuvering of the hand-held unit 200 of the hand-held unit and rigid enough to prevent widening of the tube due to inner pressure when medicaments pass from the containers to the hand-held unit.
at least one pump 332A/B/C & 350 configured to pump medicament from the base unit 330/350 to the hand-held unit 200;
one temperature control unit 310 operatively coupled to the medicament containers, para [0076-0077]; 
a control panel 240 configured to determine and display (via display means 240B) information relating to an injection process, para [0067-0068].  
Note: the limitation “to optionally transmit real-time data to a remote device” is optional limitation.  The device in prior art is optionally to include the function of transmit real-time data to a remote device.  However, if the limitation “optionally” is removed, the limitation “the control panel is configured to transmit real-time data to a remote device” has been described in the prior art Russo et al. (US 5,807,336).  Please see the rejection of claim 11 above for more details. 


    PNG
    media_image1.png
    537
    879
    media_image1.png
    Greyscale

Cohen does not disclose that a malfunction-identification system configured to identify malfunction of the injection apparatus.  
Obermann discloses an injection apparatus comprising: a pump 1 comprising a pump operation control 36; a malfunction identification unit 38 being connected with the pump operation control 36; and wherein the malfunction identification unit 38 can be determined whether the pump is blocked, whether pump is conveying gas bubbles, whether no liquid due to an empty medication reservoir, or whether an incipient catheter plugging is present..., col. 4, line 11- col. 5, line 29.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cohen with including a malfunction identification unit in an injection apparatus system, as taught by Obermann, in order to monitor abnormal situation happened in the injection apparatus system such as the pump is blocked, whether pump is conveying gas bubbles, whether no liquid due to an empty medication reservoir, or whether an incipient catheter plugging is present..., col. 4, line 11- col. 5, line 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783